IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                       February 11, 2014 Session

                   JULIETTE Y. HAMILTON v. JULIA A. CHESSON

              Appeal from the Circuit Court for Knox County, Fourth Circuit
                            No. 99172A      Bill Swann, Judge


                No. E2013-01872-COA-R3-CV-FILED-FEBRUARY 11, 2014


This is an appeal from an Order of Protection entered on July 2, 2013. The Notice of Appeal
was not filed until August 19, 2013, more than (30) days from the date of entry of the order
to which it is directed. Because the Notice of Appeal was not timely filed, we have no
jurisdiction to consider this appeal.


                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. M ICHAEL S WINEY, JOHN W. M CC LARTY, AND T HOMAS R. F RIERSON, II, JJ.

Julia A. Chesson, Knoxville, Tennessee, appellant, pro se.

Juliette Y. Hamilton, Knoxville, Tennessee, appellee, pro se.

                                    MEMORANDUM OPINION 1

      By order entered on December 17, 2013, the Court directed the pro se appellant to
show cause why this appeal should not be dismissed for lack of jurisdiction based upon the
untimely filing of the Notice of Appeal. The untimely response to the show cause order filed



       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
by the appellant does not address the jurisdictional problem, but rather argues why she seeks
appellate review of the challenged order.

       In order to be timely, a notice of appeal must “be filed with and received by the clerk
of the trial court within 30 days after the date of entry of the judgment appealed from.”
Tenn. R. App. P. 4(a). “The thirty-day time limit for filing a notice of appeal is mandatory
and jurisdictional in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).

       Because the Notice of Appeal in this case was filed more than thirty (30) days after
the date of entry of the final order, we lack jurisdiction to consider the appeal. This appeal
is dismissed. Costs on appeal are taxed to the appellant, Julia A. Chesson, for which
execution may issue if necessary.




                                                                 PER CURIAM




                                             -2-